DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3,6-17,20 are allowed.
Claims 16 and 17, previously withdrawn from consideration as a result of a restriction requirement, depend on claim 13 and therefore require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 11/30/2021, is hereby withdrawn and claims 16 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2008/0169474 A1 to Sheppard teaches
a 3D integrated circuit (3D IC) chip (e.g. FIG. 3), comprising: a die including a compound semiconductor high electron mobility transistor (HEMT) active device (40A, ¶ [0117],[0013],[0014],[0088],[0095]) comprising compound semiconductor layers (e.g. 14, 16, and/or 18, ¶ [0090],[0096],[0097]) on a single crystal, compound semiconductor layer (e.g. SiC substrate 12, ¶ [0089] or alternately AlN buffer 14, or alternately a compound semiconductor substrate with a buffer ¶ [0092]); an acoustic device (SAW 40B, ¶ [0117]) integrated in the single crystal, compound semiconductor layer, as discussed previously.
	Prior art e.g. U.S. Patent Application Publication Number 2014/0367777 A1 to Huang et al. teaches (e.g. FIG. 1A) a passive device (e.g. capacitor 16061 or inductor 16062 ¶ [0033]) integrated in back-end-of-line layers of the die, as discussed previously.
	Prior art e.g. U.S. Patent Application Publication Number 2020/0119087 A1 to Then et al. teaches monolithic co-integration of III-N HEMT with a bulk acoustic wave filter (TFBAR, Abstract, ¶ [0001],[0007],[0011]) on a single crystal compound semiconductor layer (e.g. AlN or AlGaN layer 108, ¶ [0020]), a discussed previously.
However, prior art fails to reasonably teach or suggest a bulk acoustic (X-BAW) device integrated in the single crystal, compound semiconductor with the HEMT, an interlayer dielectric on the single crystal, compound semiconductor layer and on the HEMT active device, a reflector in the interlayer dielectric and coupled to the X-BAW device, and a passive device integrated BEOL together with all of the other limitations of claim 1 as claimed or similarly in claim 13 as claimed.  Claims 2,3,6-12,14-17,20 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1 and 13 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891